Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed June 23, 2021. As filed, Claims 1-24 are pending. 
Priority
This application, filed 10/05/2020 is a national stage entry of PCT/CN2018/097739 , International Filing Date: 07/30/2018 claims foreign priority to CN201810325842.2 , filed 04/12/2018. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/05/2020 and have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election without traverse of Group III, claims 5-7, 16-19, 24 drawn to a  method for preparing compound of claim 5,  I in the reply filed on June 23, 2021 is acknowledged.  
Claims 1-4, 8-15, 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 5-7, 16-19, 24 will be examined on the merits herein.
Claim Objections
Claim 5 is objected to because it depended from a withdrawn claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 16-19, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. Claim 5 provides: “A method for preparing an intermediate of (3R, 3aS,
6aR)-hexahydrofuro[2,3-b ]-3-ol, wherein the intermediate is prepared by enzymatic
reduction reaction to construct chirality. . .”
Claim 6 provides:” A method for preparing an intermediate compound of
(3R, 3aS, 6aR)-hexahydrofuro[2,3-b ]-3-ol, wherein the intermediate is prepared by
enzymatic reduction reaction to construct chirality, and further by introducing a
protecting group …”.
Claim 24 provides for:” The preparation method according to claim 6, wherein the compound of formula B is prepared from the compound of formula A2 by acylation reaction, and the reaction formula is as follows…”.

Claim 5 -7, 16-19, 24 are indefinite because they do not set forth any active, positive steps involved in the method involved that explain how this use is actually practiced.  As a result, it is unclear what applicant has intended to claim and the public would not be informed as to the metes and bounds of the protected invention (i.e., if Claims 5-7, 16-19, 24 were issued).  

2.The term "preferably " in claims 7, 19, 24  renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7, 16-19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over  EP 2634180 by Lonza,  Sept 04, 2013 (“the 180 publication “; cited by Applicants in IDS). 
 Instant claims are drawn to a method for preparing an intermediate of (3R, 3aS,
6aR)-hexahydrofuro[2,3-b ]-3-ol, wherein the intermediate is prepared by enzymatic reduction reaction to construct chirality. 
The ‘180 publication teach a process for preparing the compound of formula I which corresponds to claimed (3R, 3aS,6aR)-hexahydrofuro[2,3-b ]-3-ol in a biotransformation by reacting a compound of formula II which corresponds to Cp1. The biotransformation is conducted in the presence of an enzyme having aldo-keto reductase activity as mentioned above is carried out in the presence of
a cofactor regenerating system such as the GDH system depicted in Scheme 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
In the biotransformation the
compound of formula la 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
  which corresponds to claimed Cp1 was obtained [0020].
The cited reference is that microorganisms expressing polypeptides having aldo-keto reductase activity suitable for use in the process of the present invention can be obtained by contacting a candidate microorganism with a compound of formula II; in the presence of normal nutrition buffers or bases such as nutrition agar gels, and using the enantiomeric excess of the formation of one of the diastereoisomers of the compound of formula I as a selection tool. Growth, incubation, and optionally activation or
induction may be performed according to basic knowledge of a skilled person; the aldo-keto reductase may be isolated from the microorganisms (instant claim 17). The ratio of substrate:enzyme ratio of 1 :2.5, the reaction is conducted in solvent containing buffer aqueous phosphate and DMSO and ethyl acetate ( table 6; example 15 [0096].
Polypeptides having aldo-keto reductase activity useful in the process of the invention typically comprise a set of the sequences SEQ ID 1-11 ([0026]-[0035]; examples; tables 1-4; instant claims 18, 19).
Regarding instant claim 17, the prior art teach on [0024]:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

 And further on [0030]:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Regarding instant claim 6, the cited prior art discuss further introduction of protecting group  hydroxyl group ( see claim 14 of the reference). 
With regard to instant claims 7 and 24, the ‘180 publication teach preparation of compound II 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
by acylation of compound XII 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
(examples 4,  5;[0066];  [0080]-[0081]). 
The method of the present application differs from the method described in the ‘180 publication  in that prior art does not teach example of aldo-keto reductase enzyme with amino-acid sequence as the protein shown in SEQ ID NO:1 or protein derived thereof for the formation of the same compound.
However, the prior art discuss that polypeptides having aldo-keto reductase activity capable of reducing a compound of formula II which correspond to claimed formula B , to a compound of formula I, which corresponds to claimed formula Cp1 can be obtained from a variety of bacteria as listed on [0024]-[0026], and disclose a method of identifying microorganisms containing an aldo-keto reductase being capable of reducing a ketolactone of formula II.
Furthermore, the 180 publication teach that It is known in the art that a single amino acid may be encoded by more than one nucleotide codon, and that the nucleotide sequence may be modified to produce an alternate nucleotide sequence that encodes the same peptide. Therefore, alternate embodiments include alternate DNA sequences encoding peptides containing the amino acid sequences as previously described. DNA sequences encoding peptides containing the claimed amino acid sequence include DNA sequences which encode any combination of the claimed sequence and other amino acids located at the N-terminal or C-terminal end of the present amino acid sequences. It is to be understood that amino acid and nucleic acid sequences may include additional residues, particularly N- or C-terminal amino acids or 5' or 3' nucleotide sequences, and still be essentially as set forth in the sequences disclosed herein, as long as the sequence confers aldo-keto reductase activity upon the expressed polypeptide or protein. Additional nucleic acid bases may be added either 5' or 3' to the nucleotide sequence encoding the polypeptide having aldo-keto reductase activity, and may be combined with other DNA sequences, such as promoters, polyadenylation signals, additional restriction enzyme sites, multiple cloning sites, other coding segments, and the like. As such, the overall length of such a polynucleotide may vary considerably and discuss specific aldo-keto reductase enzymes with amino acid sequence shown on [0031]-[0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the process of the ‘180 publication of preparing  of (3R, 3aS,6aR)-hexahydrofuro[2,3-b ]-3-ol by treatment of  substrate II which corresponds to compound  B with an aldo-keto reductase  enzyme and utilize enzyme is an aldo-keto reductase having an amino acid sequence as claimed  and have reasonable expectation of success in arriving at claimed process, because the prior art specifically teach the alternate enzyme include alternate DNA sequences encoding peptides containing the amino acid sequences and that the overall length of such a polynucleotide may vary considerably.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention. KSR, 550 U.S. at_, 82 USPQ2d at 1395.
Therefore, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-7, 16-19, 24 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3,  4, 11, 16-20, 24 of copending Application No. 16/975,894.
Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method for preparing an intermediate of (3R, 3aS,6aR)-hexahydrofuro[2,3-b ]-3-ol, wherein the intermediate is prepared by enzymatic
reduction reaction to construct chirality.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 5-7, 16-19, 24 are rejected. Claims 1-4, 8-15, 20-23 are withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622